DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 30, 2019 and March 22, 20221 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Michimoto et al. (JP2017140350, translation included herewith) in view of Klintemyr et al. (2017/0273521) and JP’134 (JP6116134, translation included herewith). 

In reference to claim 1, Michimoto et al. disclose an autonomous cleaner (See abstract) comprising: a body (20), a side brush (left or right 100, Figure 1) that is provided to a bottom face of the body and sweeps up dust on a floor surface, wherein the side brush includes a brush shaft (110, Figure 4) disposed at a position that is a predetermined distance above the floor surface (Figure 4) and a pair of bristle bundles (140) having different lengths (at 142 and 141, Figure 4), and a shorter bristle bundle (141) in the pair is formed to have a length (Figure 4), but lack, a napped cleaning fabric provided in a rotating region of the side brush and wipes off the dust attached to the side brush and wherein the shorter bristle bundle having a length that is sufficient to bring at least a tip end portion of the shorter bristle bundle into contact with the napped cleaning fabric. However, Klintemyr et al. teach that it is old and well known in the art at the time the invention was made to provide a vacuum (Figure 1) comprising a side brush (14) including a bristle bundle (34) having a length that is sufficient to bring at least a tip end portion (i.e. portion contacting member 54’) into contact with a side brush cleaning mechanism (54’, Paragraphs 39-40), wherein the side brush cleaning mechanism (54’) may be formed from a cleaning fabric (i.e. bristles, see last line in Paragraph 39 and note; the definition of the term “fabric” is defined according to www.dictionary.com as being; “framework; structure”. Thus, the bristles meet the limitation of being a “framework or a structure” thereby meeting the definition and thus the limitation of the claim). In addition, JP’134 teach that it is old and well known in the art at the time the invention was made to provide a vacuum (Figure 1) comprising a side brush cleaner (70) formed from napped bristles (71, see lines 2-4, on Page 8 of translation) which “coincide” (note; the definition of the term “coincide” is defined according to www.dictionary.com as being; “to occupy the same place in space” Thus, since both napped bristles 70 and side brush 10 “occupy the same place in space”  they will engage one another during operation thereby meeting the definition above and thus the limitation of the claim) with the rotation direction of side brush (10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Michimoto et al., with the known technique of providing a device that includes a side brush having a length sufficient to bring at least a tip end portion into contact with a side brush cleaner, which may be formed as a napped cleaning fabric (napped bristles), as taught by Klintemyr et al. and JP’134, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively removes material from the side brush and at the same time prevents any hindering of the rotation of the side brush during normal operation thereby extending the useful life of the device. 

In reference to claim 2, Michimoto et al. disclose the claimed invention as previously mentioned above, but lack specifically disclosing that, the predetermined distance is between 10 mm and 18 mm inclusive. However, applicant fails to provide any criticality in having the specific range of the predetermined distance being between 10 mm and 18 mm inclusive or that this particular range provides any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could provide any predetermined distance including one being between 10 mm and 18 mm, depending on the particular needs of the user. For example, depending on the particular type of floor surface, one could adjust the predetermined distance accordingly in order to more effectively remove material therefrom during normal operation. 


In reference to claim 3, Michimoto et al. show that the side brush is disposed at a left or right front protruding position of the body (Figures 1, 2 and 4). 

In reference to claim 4, Michimoto et al. disclose that the pair of bristle bundles includes a first bristle bundle (142) and a second bristle bundle (141) formed by planting bristles (note; the method of forming a device i.e. “planting” is not germane to the issue of patentability of the device itself, therefore this limitation “planting” has not been given patentable weight), and the first bristle bundle is planted at a predetermined different rotation angle in a rotating direction of the side brush from the second bristle bundle, because they are radially spaced from each other (See Figure 4). 

In reference to claim 5, Michimoto et al. disclose the claimed invention as previously mentioned above, but lack specifically disclosing that, the predetermined different rotation angle is between 8° and 10° inclusive. However, applicant fails to provide any criticality in having the specific range of the predetermined different rotation angle being between 8° and 10° inclusive or that this particular range provides any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could provide any predetermined different rotation angle including one being between 8° and 10° inclusive depending on the particular needs of the user. For example, depending on a desired engagement of the bristles bundles with respect to the surface being cleaned, respectively, in order to remove a desired amount of material therefrom, one could provide different rotation angles between the bristle bundles including being between 8° and 10° inclusive, in order to more effectively engage with the surface being cleaned thereby more effectively removing material from the surface being cleaned during normal operation.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Michimoto et al. (JP2017140350, translation included herewith) in view of Klintemyr et al. (2017/0273521), JP’134 (JP6116134, translation included herewith) and Yuki (JP2016-154597, cited by applicant). 

In reference to claim 6, Michimoto et al. disclose that the pair of bristle bundles includes a first bristle bundle (142) and a second bristle bundle (141) formed by planting bristles (note; the method of forming a device i.e. “planting” is not germane to the issue of patentability of the device itself, therefore this limitation “planting” has not been given patentable weight), but lack having, the first bristle bundle being at a predetermined different inclination angle in a vertical direction from the second bristle bundle. However, Yuki teach that it is old and well known in the art at the time the invention was made to provide a vacuum (Figure 1) comprising a side brush (10) having a first bristle bundle (10b1) and a second bristle bundle (at 10b2 or 10b3), wherein the first bristle bundle is  at a predetermined different inclination angle in a vertical direction from the second bristle bundle (Figures 6, 7 and 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the orientations of the first bristle bundle and the second bristle bundle, of Michimoto et al. , with the known technique of providing a first bristle bundle and a second bristle bundle, wherein the first bristle bundle is oriented at a predetermined different inclination angle in a vertical direction from the second bristle bundle, as taught by Yuki, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having first and second bristle bundles which rotate against different areas on the surface being cleaned, respectively, thereby more effectively sweeping and removing a wider range of material from the surface being cleaned during normal operation.   

In reference to claim 7, Yuki discloses that the predetermined different inclination angle is between 31° and 43° inclusive because the inclination of bristle bunch (10b1) is around (55-65°) and tilt angle of bristles bunch (10b2) is around (45-55°) thus inclination between bristle bunch (10b1) and bristle bunch (10b2) is between 20-40° thereby at least partially reading on the claimed range. In addition, applicant fails to provide any criticality in having the specific range of the predetermined different inclination angle is between 31° and 43° or that this particular range provides any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could provide any inclination angle including one being between 31° and 43° depending on the particular needs of the user. For example, depending on a desired engagement of the bristles bundles with respect to the surface being cleaned, respectively, one could provide different inclination angles between the various bristle bundles including one being between 31° and 43°, in order to more effectively engage with the surface being cleaned thereby more effectively removing material from the surface being cleaned during normal operation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723